Warner, Judge,
The main question presented by the record in this case is, whether Miller was entitled to a homestead in the land as against the plaintiff’s judgment which was obtained against Louisa Hall, who was the owner of the land at the time of the rendition thereof. The judgment against Louisa Hall *379is dated 12th May, 1866. On the 3d of June, 1868, Miller purchased the land from T. K. Hall and Eliza R. Young, the heirs-at-law of Louisa Hall, the defendant in the judgment, who died after the rendition thereof. On the 10th of April, 1869, Miller applied for and obtained from the Ordinary of Randolph county a homestead on the land. The Court below decided that Miller was entitled to the homestead .as against the plaintiff’s judgment, to which decision the plaintiff excepted. The Court below erred in holding, and deciding, that Miller was entitled to a homestead in the land as against the plaintiff’s judgment, on the statement of facts contained in the record.
Judgment reversed.